Name: Commission Regulation (EC) No 630/2003 of 8 April 2003 setting, for the 2002/2003 marketing year, the amounts to be paid to producer organisations and associations thereof recognised under Council Regulation No 136/66/EEC
 Type: Regulation
 Subject Matter: cooperation policy;  economic geography;  agricultural structures and production;  economic policy;  processed agricultural produce;  marketing
 Date Published: nan

 Avis juridique important|32003R0630Commission Regulation (EC) No 630/2003 of 8 April 2003 setting, for the 2002/2003 marketing year, the amounts to be paid to producer organisations and associations thereof recognised under Council Regulation No 136/66/EEC Official Journal L 092 , 09/04/2003 P. 0005 - 0005Commission Regulation (EC) No 630/2003of 8 April 2003setting, for the 2002/2003 marketing year, the amounts to be paid to producer organisations and associations thereof recognised under Council Regulation No 136/66/EECTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 20d(4) thereof,Whereas:(1) Article 20d(1) of Regulation No 136/66/EEC provides for a percentage of production aid to be withheld to help finance the work of recognised producer organisations and associations thereof. For the 1998/1999, 1999/2000, 2000/2001, 2001/2002, 2002/2003 and 2003/2004 marketing years that percentage is 0,8 %.(2) Article 21(1) of Commission Regulation (EC) No 2366/98 of 30 October 1998 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999, 1999/2000, 2000/2001, 2001/2002, 2002/2003 and 2003/2004 marketing years(3), as last amended by Regulation (EC) No 2383/2002(4), provides that the unit amounts to be paid to producer organisations and associations thereof are to be fixed on the basis of forecasts of the overall sum to be distributed. The funds that will become available in each Member State as a result of the amount withheld as referred to above must be suitably distributed among those eligible.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1For the 2002/2003 marketing year, the amounts provided for in Article 21(1)(a) and (b) of Regulation (EC) No 2366/98 shall be as follows:- for Spain: EUR 4,5 and EUR 2,2 respectively,- for Portugal: EUR 0,0 and EUR 5,5 respectively,- for Greece: EUR 2,0 and EUR 2,0 respectively,- for France: EUR 0,0 and EUR 0,0 respectively,- for Italy: EUR 2,0 and EUR 2,2 respectively.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 293, 31.10.1998, p. 50.(4) OJ L 358, 31.12.2002, p. 122.